Citation Nr: 0332026	
Decision Date: 11/18/03    Archive Date: 11/25/03

DOCKET NO.  02-18 596	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical and Regional 
Office Center
in Wichita, Kansas


THE ISSUE

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 (West 2002) for gout as caused by medical 
treatment by VA of prescribing and administering medication. 


REPRESENTATION

Appellant represented by:	Barbara S. Girard, Attorney


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel




INTRODUCTION

The veteran (also referred to as "appellant" or 
"claimant") served on active duty from April 1957 to June 
1960. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a  rating decision issued in March 
2002 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Wichita, Kansas, which denied entitlement to 
compensation under the provisions of 38 U.S.C.A. § 1151 for 
gout as caused by medication administered by VA.  The veteran 
entered notice of disagreement with this decision in May 
2002; the RO issued a statement of the case in October 2002; 
and the veteran entered a substantive appeal, on a VA Form 9, 
which was received in November 2002. 


REMAND

The veteran filed the claim for compensation under the 
provisions of 38 U.S.C.A. 
§ 1151 in May 2001.  Because the claim was filed on or after 
October 1, 1997, the version of 38 U.S.C.A. § 1151 in effect 
prior to October 1, 1997 (requiring only that additional 
disability be "the result of" VA hospital care, medical or 
surgical treatment, or examination) is not applicable.  The 
version of 38 U.S.C.A. § 1151 that became effective October 
1, 1997 is the applicable statute in this case.  The new law 
requires that the claimed additional disability be "caused 
by" VA hospital care, medical or surgical treatment, or 
examination, and further adds a "proximate cause" 
requirement that the additional disability be caused by 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part in 
furnishing the medical or surgical treatment, or that the 
proximate cause of additional disability be an event which 
was not reasonably foreseeable.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. 


L. No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 
38 U.S.C.A. § 5102, 5103, 5103A, 5107 (West 2002)) became 
law.  VCAA includes an enhanced duty on the part of VA to 
notify a claimant of the information and evidence necessary 
to substantiate a claim for VA benefits and which evidence, 
if any, the veteran is expected to obtain and submit, and 
which evidence will be obtained by VA.  See 
38 U.S.C.A. § 5103(a) and (b) (West 2002).  Also see 
Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  Because of the change in the 
law brought about by the VCAA, a remand in this case is 
required for compliance with the notice and duty to assist 
provisions contained in the VCAA.  The veteran may waive the 
right to notice and duty to assist required by the VCAA, 
although the record does not reflect that he has done so.

In the October 2002 statement of the case, the RO provided 
the veteran the regulatory provisions of the VCAA.  The 
rating decision and statement of the case also advised the 
veteran that there was no favorable medical evidence to 
establish a link between the veteran's gout and medication 
administered by VA; and that the medical opinion evidence 
that was of record weighed against the veteran's claim.  
Although the suggestion that the veteran needed to provide 
medical evidence is implicit in this notice, in order to 
comply with the notice provisions of the VCAA, and in light 
of the specific medical opinion evidence by a VA physician 
weighing against the veteran's claim, the RO should more 
specifically advise the veteran of the evidence that he 
should provide to substantiate his claim.  The RO should 
specifically advise the veteran that he needs to obtain and 
submit a medical etiology opinion or opinions from a medical 
professional, preferably a physician, that his gout was A) 
"caused by" VA medical treatment, namely the prescription 
and administration of medications, and B) that his gout was 
proximately caused by carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on VA's part in furnishing the medical or surgical treatment 
(the prescription and administration of specifically 
identified medications), or that the proximate cause of his 
gout was an event which was not reasonably foreseeable. 

Accordingly, this case is REMANDED for the following:

The RO should review the claims file and ensure 
that all notification and development actions 
required by 38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and satisfied.  
See also  38 C.F.R. § 3.159 (2003).  The RO should 
also notify the veteran of what evidence is 
required to substantiate his claim for compensation 
under the provisions of 38 U.S.C.A. § 1151 (West 
2002) for gout as caused by medical treatment by VA 
of prescribing and administering medication, what 
evidence, if any, the veteran is to submit, and 
what evidence VA will obtain.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The RO 
should specifically advise the veteran that he 
needs to obtain and submit a medical etiology 
opinion or opinions from a medical professional, 
preferably a physician, that his gout was 
A) "caused by" VA medical treatment, namely the 
prescription and administration of medications, and 
B) that his gout was proximately caused by 
carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on 
VA's part in furnishing the medical or surgical 
treatment (the prescription and administration of 
specifically identified medications), or that the 
proximate cause of his gout was an event which was 
not reasonably foreseeable.   

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 


to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.



	                  
_________________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


